Citation Nr: 0106985	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-32 740A	)	DATE
	)
	)


THE ISSUE

Whether the March 1973 Board of Veterans' Appeals decision 
which affirmed the RO's denial of service connection for a 
bilateral knee condition should be revised or reversed due to 
clear and unmistakable error (CUE). 


(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral knee condition; whether a timely appeal was 
submitted to any rating decision issued by the Regional 
Office in Cleveland, Ohio in 1989; entitlement to an 
increased rating for tinea pedis and tinea cruris, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for lumbosacral strain, currently evaluated 
as 60 percent disabling; entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities; and entitlement to vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code are the subject of separate Board of Veterans' 
Appeals decision.)


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a motion by the veteran seeking a revision of 
the Board's March 14, 1973 decision on the grounds of clear 
and unmistakable error.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  In a decision dated March 14, 1973, the Board affirmed 
the RO's denial of service connection for a bilateral knee 
condition.

3.  The facts as they were known at the time of the Board's 
decision of March 14, 1973 were correct and it has not been 
shown otherwise.

4.  The statutory and regulatory provisions in effect at the 
time of the Board's decision of March 14, 1973 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of March 14, 1973 wherein the Board affirmed the 
RO's denial of service connection for a bilateral knee 
condition did not contain CUE.  38 U.S.C.A. §§ 7104, 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
March 1973 which denied service connection for a bilateral 
knee condition was founded on CUE, and that but for that 
error, he would have been entitled to service connection and 
VA compensation since that time.  The veteran has 
specifically contended that the Board erred in denying 
service connection for a bilateral knee condition because it 
failed to fully consider several service medical records 
which show treatment for his knee condition, and which 
clearly show that he had a problem with his knees prior to 
discharge.  He also states that these treatment records 
indicate that the U.S. Air Force was aware of his knee 
problem.  He further states that even if he suffered from a 
bilateral knee condition prior to entry into service, the 
record shows that this condition was aggravated in service.  
Therefore, the veteran asserts that if the Board had 
considered all the relevant evidence, service connection 
would have been granted.

As noted above, the veteran has challenged the Board's March 
1973 decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A 
and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2000); VA O.G.C. 
Prec. Op. 01- 98 (Jan. 13, 1998).  These new statutory and 
regulatory provisions permit a claimant to request review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of CUE is not a claim or 
application for VA benefits. Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE claims.  38 
C.F.R. § 20.1411(a) and (b).  A CUE motion is not an appeal 
and therefore, with certain exceptions, it is not subject to 
the provisions of 38 C.F.R. Parts 19 and 20, which relate to 
the processing and disposition of appeals. 38 C.F.R. § 
20.1400.

Nothing in the recent changes to the law concerning Board CUE 
is intended or should be construed to apply to claims 
involving CUE in an RO decision under 38 C.F.R. § 3.105(a) 
(2000) or under new section 38 U.S.C.A. § 5109A, where that 
RO decision has not been subsumed by Board decisions.  See 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998) (aff'g 
Dittrich v. West, 11 Vet. App. 10 (1998)).  Furthermore, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of Board 
CUE.  38 C.F.R. § 20.1400(b).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403 
(2000); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts as they were 
known at the time, were not before the Board, or where the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples of 
errors which are not CUE include a change in a diagnosis, 
failure to fulfill the duty to assist, disagreements as to 
the weighing of evidence, and changes in the interpretation 
of statutes or regulations.  38 C.F.R. § 20.1403(d) and (e).  
Essentially, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (en banc) 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was make includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this case, since the March 1973 Board decision in 
question was made prior to July 21, 1992, this provision does 
not apply.

The evidence considered by the Board at the time of its 
decision in March 1973 consisted primarily of the veteran's 
service medical records, including both his service entrance 
examination and discharge examination, as well as several 
treatment records.  These records showed no complaints or 
findings relating to the veteran's knees, although the 
veteran was noted to have complained of low back pain, which 
reportedly radiated down into the veteran's legs, in June 
1969 and on several subsequent occasions until discharge.  
However, all examinations of the veteran's knees were 
negative, and there were no relevant findings on examinations 
of the veteran's joints and on neurological examination.  His 
discharge examination, which included a special orthopedic 
examination, noted no significant or pertinent abnormality or 
defect of the knees.

Also considered by the Board were several items of post-
service evidence, including a VA hospitalization report dated 
in October 1970, the reports of VA examinations conducted in 
February 1971, October 1971, and October 1972, and the 
transcript of a hearing conducted before an RO hearing 
officer in August 1972.  However, the first, and only, 
diagnosis of a knee disorder contained in these records was a 
diagnosis of genu recurvatum of both knees at the time of the 
October 1972 examination.  At that time, the examiner opined 
that this condition was congenital, and, furthermore, that it 
appeared to have no relationship to the veteran's service-
connected back disorder.

The Board concludes that the correct facts as they were known 
at the time of the Board's March 1973 decision were correct 
and were before the Board at the time of its decision.  The 
Board denied the veteran's claim for service connection for a 
bilateral knee condition, finding that the only diagnosis of 
a knee condition was the October 1972 diagnosis of genu 
recurvatum, first diagnosed two years after discharge.  The 
Board considered the veteran's service medical records, 
citing the complaints, findings, and diagnosis made at the 
time of treatment in June 1969 and at several subsequent 
occasions prior to discharge, but found no evidence that the 
veteran had suffered any injury to either knee during service 
to which this current condition could be related.  The Board 
further found that the veteran's contention that his knee 
condition could be related to his low back disability was not 
supported by the medical evidence; on the contrary, the 
medical evidence tended to disprove this contention.  
Therefore, the Board finds that the correct facts, as they 
were known at the time, were before the Board and were 
considered in its decision.

The Board notes the veteran's contention that the Board did 
not "truly" consider his service medical records in making 
its decision.  In support of this contention, the veteran has 
submitted copies of several service medical records, as well 
as extensive recent outpatient treatment notes and VA 
examination reports, which he asserts show that his knee 
problems began at the same time as his low back problems, at 
the time of a beating by the military police.  As an initial 
matter, the Board notes that all evidence that was created 
after March 1973, regardless of its content, cannot serve to 
show CUE in the March 1973 Board decision, as it was, of 
necessity, evidence which the Board could not have had before 
it at the time it rendered its decision.  As indicated above, 
a motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  Therefore, any subsequent 
medical evidence, including recent medical opinions regarding 
the etiology or date of onset of the veteran's current knee 
condition, cannot be considered in evaluating the veteran's 
claim for CUE.

As to the medical evidence which pre-dates the Board's March 
1973 decision, the Board finds that every such document 
submitted by and referenced by the veteran was of record at 
the time of the Board's March 1973 decision, and was 
considered by the Board in making its determination.  
Essentially, the veteran is arguing that the Board 
misinterpreted the medical evidence before it, in particular 
his service medical records, and failed to reach the correct 
conclusion regarding what those records showed.  However, as 
noted above, both VA regulations and decisions by the United 
States Court of Appeals for Veterans Claims (Court) have made 
it clear that a disagreement as to how the facts were weighed 
or evaluated cannot constitute CUE.  38 C.F.R. § 20.1403(d) 
and (e); see Russell v. Principi, 3 Vet. App. at 313-314 
(1992).

In addition, the Board concludes that the correct legal 
standards were used in determining that the veteran did not 
suffer from a bilateral knee disorder which was incurred in 
or aggravated by service.  The pertinent criteria for service 
connection in effect at the time of the Board's March 1973 
decision were virtually identical to those that exist 
currently.  The Board cited to, and applied, 38 U.S.C. § 310 
(now codified at 38 U.S.C.A. § 1110 (2000)), which stated, in 
relevant part, that compensation could be paid for disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during a period of 
war, for a veteran who was discharged or released under 
conditions other than dishonorable from the period of service 
in which said injury or disease was incurred, or preexisting 
injury or disease was aggravated.  The Board specifically 
cited to an considered these provisions, then concluded that 
the evidence did not show that the veteran's only knee 
disorder of record, genu recurvatum, first diagnosed two 
years after discharge, was related to his active duty 
military service.

In addition, the Board cited to and considered 38 C.F.R. 
§ 3.310, which stated that service connection could be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  The Board 
explicitly considered the veteran's contentions in this 
regard, but concluded, based on the medical evidence then of 
record, that the veteran's bilateral knee condition was not 
related to his service-connected low back disability.

Therefore, the Board finds that the criteria for CUE existing 
in the prior final Board decision of March 14, 1973 have not 
been met, and the veteran's motion must be denied.


ORDER

There was no CUE in the March 14, 1973 decision wherein the 
Board affirmed the RO's denial of service connection for a 
bilateral knee condition, and, accordingly, that decision 
should not be revised or reversed; the motion is denied. 



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 



